Citation Nr: 0012618	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include basic e;igibility for Educational 
Assistance Benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from March 1970 to March 1973.  
The record reflects service within the waters contiguous to 
the Republic of Vietnam during the Vietnam era.  The veteran 
died on October [redacted], 1994.  The appellant is his widow.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied entitlement to 
service connection for the cause of the veteran's death and 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code.

The appellant has claimed entitlement to dependency and 
indemnity compensation (DIC).  However, the claim has been 
developed as one for service connection for the cause of the 
veteran's death, with no consideration of the provisions of 
38 U.S.C. § 1318.  As noted by the United States Court of 
Appeals for Veterans Claims (Court), VA is obligated to 
consider the provisions of 38 U.S.C. § 1318, even in cases in 
which a total rating was not actually in effect at the time 
of the veteran's death. Green v. Brown, 10 Vet.App. 111 
(1997); Wingo v. West, 11 Vet.App. 307 (1998).  Because the 
RO has not decided the question of whether dependency and 
indemnity compensation is warranted under the provisions of 
38 U.S.C. A. § 1318, and that issue is not "inextricably 
intertwined" with the issues currently on appeal, it will 
not be addressed herein, but is referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  The veteran died on October [redacted], 1994, at the age of 41.

2.  The cause of death shown on the official certificate of 
death was gun shot wound to the heart, self -inflicted, with 
sarcoma of the pharynx listed as another significant 
condition contributing to death, but not related to the 
immediate cause given.

3.  At the time of the veteran's death service connection was 
in effect for postoperative residuals of fractured nose and 
laceration of the left hand, sutured, each evaluated as 
noncompensably disabling.

4.  The record does not contain competent evidence that the 
underlying disease process which led to a sarcoma of the 
pharynx was manifest during service or during the presumptive 
period of one year following separation.

5.  The record does not include competent evidence to 
demonstrate that sarcoma of the pharynx was medically related 
to service, to include herbicide exposure in Vietnam .  

6.  The record does not include competent evidence of a 
currently diagnosed psychiatric disability. 

7.  The record does not include competent evidence that a 
service-connected disability contributed substantially or 
materially to the veteran's death or so debilitated him as to 
render him less capable of resisting the effects of the 
primary cause of death.



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, to include basic eligibility for 
dependent's educational assistance benefits is not well 
grounded. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310, 3501, 
3510, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309, 3.312, 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The cause of death shown on the official certificate of death 
was gun shot wound to the heart, self -inflicted, with 
sarcoma of the pharynx listed as another significant 
condition contributing to death, but not related to the 
immediate cause given.  

The veteran's service medical records are entirely negative 
for any indication of cancer.  According to the report of the 
general medical examination conducted in January 1973 for 
separation from service, the veteran's mouth and throat were 
considered to have been normal at that time.

Private medical reports reflect that the veteran was 
diagnosed with nasopharyngeal carcinoma in September 1988.  

Of record is an unsigned and undated form entitled 
"physician's statement" and designed for submission to a 
life insurance company, which is partially legible.  The 
document indicates the veteran had been treated for 
hypertension and nasopharyngeal carcinoma, considered to be 
terminal and noted possibly to be radiation induced.  The 
immediate cause of his death is listed as self-inflicted gun 
shot wound.  Contributory causes of death include inoperable 
sarcoma.  The veteran's death was considered to be a suicide.  

Also of record is a handwritten "suicide" note signed by 
the veteran indicating that he was in a lot of pain, and 
aware that watching him go down was taking his friends and 
family down also.  The veteran alluded to alternatives which 
he felt would leave him disfigured and unable to eat.  He 
wrote that lying around waiting to die was not his way.  

During his lifetime, the veteran established service 
connection for postoperative residuals of fractured nose and 
laceration of the left hand, sutured, each evaluated as 
noncompensably disabling.  

Service Connection for the Cause of the Veteran's Death

When any veteran dies from a service connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation. 38 U.S.C.A. § 1310 (West 1991).  Under the 
applicable criteria, a death will be considered to result 
from a service connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused, or contributed substantially or 
materially to the veteran's death. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown to 
have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury causing 
death, as opposed to merely sharing in the production of 
death. 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  When a 
chronic disease such as a malignant tumor becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides. McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma. "Respiratory cancers" are 
specifically defined as cancer involving the lung, bronchus, 
larynx, or trachea, and must have become manifest to a degree 
of 10 percent or more within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
active service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
regulatory presumption does not preclude the appellant from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The threshold question to be addressed is whether the 
appellant has presented a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death.  
A well-grounded claim is one which would justify a belief by 
a fair and impartial individual that the claim is plausible.  
If not, the claim must fail and there is no further duty to 
assist the appellant because additional development would be 
futile. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A person who submits a claim for benefits under laws 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a). The Court has provided that a well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a). Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible. 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required. 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A claimant 
cannot meet the burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer expert medical opinions. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under § 5107(a).  If 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  The nexus requirement may 
be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498.  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The appellant contends that her husband's exposure to Agent 
Orange or other herbicides during service in Vietnam 
contributed to the development of the cancer which eventually 
contributed to his death.  

Although the record reflects service in waters contiguous to 
the Republic of Vietnam during the Vietnam era, the 
applicable regulations state that "[s]ervice in the Republic 
of Vietnam'' includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in 
the Republic of Vietnam."(emphasis added). 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999).  
The VA General Counsel, has found that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the boundaries 
of the Republic. VAOCGPREC 27-97.  The General Counsel held 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C. § 
101(29)(A).  VAOCGPREC 27-97.

The evidence does not establish whether the veteran was 
present within the boundaries of the Republic of Vietnam 
during his service in that vicinity.  Nevertheless, even were 
it to be conceded that the evidence reflects Vietnam service, 
sarcoma of the pharynx is not one of the diseases which 
according to regulation may be presumed to have been caused 
by exposure to herbicide agents.  Rather, in light of the 
National Academy of Sciences report, entitled "Veterans and 
Agent Orange: Update 1996," dated March 14, 1996, the 
Secretary has determined that: [T]here is no positive 
association between herbicide exposure and 
nasal/nasopharyngeal cancer.  61 Fed. Reg. 41442-41449 
(1996).  

Thus, in order to establish a well-grounded claim, the 
appellant must present some medical evidence of a nexus 
between the veteran's sarcoma of the pharynx and herbicide 
exposure in Vietnam.  In this regard, she has not met the 
burden of presenting a plausible clam.  There is no competent 
evidence to indicate a medical nexus between the veteran's 
cancer and herbicides.  Thus, the claim that the cause of the 
veteran's sarcoma and eventual death is related to exposure 
to herbicides in Vietnam is not well grounded.

The evidence of record does not show, and indeed the 
appellant does not contend, that the veteran's cancer had its 
inception during service or within one year of his discharge 
from service.  Therefore, in the absence of competent 
evidence of a medical nexus to any disease or injury in 
service, the claim for service connection for the cause of 
the veteran's death as a result of a chronic malignant tumor 
is not plausible.  

Alternatively, the appellant argues that the veteran's death 
is attributable to post traumatic stress disorder, which, she 
contends should be service-connected.  In this regard she has 
again failed to present the essential elements of a plausible 
claim.  The record is devoid of evidence of a medical 
diagnosis of post traumatic stress disorder or any 
psychiatric disability, that is medically related to active 
service or to the veteran's death.  As a lay person the 
appellant is not competent to offer the requisite evidence of 
medical diagnosis or medical causation. Espiritu, supra.  
 
Finally, there is no evidence or even a claim that either of 
the two disabilities for which service connection was in 
effect at the time of death contributed to the cause of the 
veteran's death.  The appellant has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that the cause of the veteran's death was 
attributable to a service connected condition, on any basis.  
Accordingly, the claim must be denied as not well-grounded.  

The claim also includes basic eligibility for dependents' 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code.  With limitations, the term 
"eligible person" for educational assistance under Chapter 
35 means a child, surviving spouse, or spouse of a veteran 
who: Died of a service- connected disability, or has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 (West 
1991); 38 C.F.R. § 3.807 (1999).

The veteran in this case is not shown to have died from a 
service-connected disability.  He did not have a permanent 
total service-connected disability, nor was a permanent total 
service-connected disability rating in existence at the date 
of the veteran's death.  At the time of death service 
connection was in effect for postoperative residuals of 
fractured nose and laceration of the left hand, sutured, each 
evaluated as noncompensably disabling.  None of the criteria 
necessary for eligibility for dependent's educational 
assistance pursuant to Chapter 35, United States Code has 
been met.  The law is clear and precludes eligibility in this 
case.  Where the law is dispositive as is the situation in 
the instant case, the claim must be denied because of the 
absence of legal merit. Sabonis v. Brown, 6 Vet.App. 426 
(1994).  




ORDER

The claim for service connection for the cause of the 
veteran's death, to include basic eligibility for dependents' 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, is denied as not well grounded.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 

